IN THE SUPREME COURT OF IOWA
                                   No. 15–0547

                            Filed December 2, 2016


Upon the Petition of
KENT D. LANGHOLZ,

      Appellant,

And Concerning,
HAROLD E. BRUMBAUGH,

      Appellee.



      Appeal from the Iowa District Court for Linn County, Mary E.

Chicchelly, Judge.



      Plaintiff   appeals    the    district   court   order   prohibiting   the

redissemination of its ruling granting permanent injunctive relief and

denying the expansion of the terms of a permanent injunction.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.



      Jacob R. Koller of Simmons Perrine Moyer Bergman PLC, Cedar

Rapids, for appellant.



      Laura A. Kamienski of Ackley, Kopecky & Kingery, L.L.P., Cedar

Rapids, for appellee.
                                       2

ZAGER, Justice.

      A father filed for an injunction precluding communication and

contact between his minor child and her former softball coach. After a

trial, the district court granted a permanent injunction against the

former coach that prevented him from contacting or communicating with

the child, but allowed him to attend certain extracurricular activities and

to be present in the home of the child’s mother. The district court also

sealed all records and its ruling granting permanent injunctive relief.

The father filed a motion requesting that the district court allow for the

redissemination of the ruling granting permanent injunctive relief. The

father also requested that the district court expand the terms of the

permanent injunction. The district court denied the motion, but allowed

redissemination of the terms of the permanent injunction.       The father

appeals.   For the reasons set forth below, we remand the case for a

hearing consistent with the Iowa Open Records Act to determine whether

the ruling on permanent injunctive relief should be sealed and its

breadth. We also conclude the district court did not err in denying the

motion to expand the terms of the permanent injunction.

      I. Background Facts and Proceedings.

      Because the ruling in this case has been sealed by the district

court and we must determine whether this ruling was correct, we omit

the underlying factual findings and concentrate on the procedural

history.

      Kent Langholz (Kent) is the father and Angela Hagedorn (f/k/a

Angela Langholz) (Angela) is the mother of K.M.L. and S.E.L.        Harold

Brumbaugh (Harold) is the former softball coach of K.M.L. In October

2013, Kent filed an ex parte application for injunctive relief, which the
                                       3

district court granted on October 2.       The terms of the temporary

injunction were as follows:

      [T]hat the Respondent, Harold E. Brumbaugh, is enjoined
      and restrained from communicating and/or otherwise
      contacting K.M.L. and S.E.L. in any matter, including but
      not limited to, visiting any residence in which K.M.L. and
      S.E.L. reside and attending the sporting or other
      extracurricular events of either child.

As part of the temporary injunction, the district court also ordered “that

the Petitioner’s Exhibits 1-9 are received under seal and shall not be

available to the public.”

      The district court held a hearing on January 8, 2014, to determine

whether the ex parte temporary injunction would remain in effect during

the proceedings. During the hearing, the parties agreed on the following

terms for the temporary injunction:

      [A] temporary injunction is entered against Respondent,
      Harold E. Brumbaugh, and he shall be enjoined and
      restrained from communication with and/or otherwise
      contacting K.M.L. and S.E.L. in any matter whatsoever,
      including but not limited to, contact or communications
      through a third party, passing gifts, or attending the sporting
      or other extracurricular events of either child; provided,
      however,    that     the    Respondent     may    attend    the
      extracurricular events of his step-grandchildren, which may
      also involve K.M.L. or S.E.L. as a participant, and he may
      attend any game or event at any sports complex, provided
      that neither child is participating in the game or event which
      he is attending and he makes every effort to avoid visual
      contact with K.M.L. and S.E.L. at all times.

Notably, the stipulated temporary injunction did not prevent Harold from

being present at the children’s residence so long as neither child was

present. The parties also agreed that the clerk of court would seal all

documents except for court orders, decrees, and judgments.

      Harold was mostly compliant with the terms of the injunction.

However, during one of K.M.L.’s softball tournaments in September
                                        4

2014, Harold was present to coach another team.         During the game,

Harold stood behind her dugout, walked by the dugout multiple times,

and did not make any effort to stay out of K.M.L.’s sight. Kent reported

that after the tournament, K.M.L. was not acting like herself and became

withdrawn, moody, and quiet.

      The trial on Kent’s petition seeking permanent injunctive relief was

held on January 27 and 28, 2015.       On February 4, the district court

entered its ruling granting Kent’s request for a permanent injunction.

The terms of the permanent injunction are as follows:

      Defendant Harold Brumbaugh shall be enjoined and
      restrained from communicating with and/or otherwise
      contacting K.M.L. and S.E.L. in any matter whatsoever,
      including but not limited to, all written and in person
      contact or communications, all contact or communications
      through a third party, passing notes or gifts, or attending the
      sporting or other extracurricular events of either child;
      provided, however, that Defendant Harold Brumbaugh may
      attend the extracurricular events of his step-grandchildren,
      which may also involve K.M.L. or S.E.L. as a participant, and
      he may attend any game or event at any sports complex,
      provided that neither child is participating in the game or
      event which he is attending and he make every effort to avoid
      visual contact with K.M.L. and S.E.L. at all times, and shall
      be no closer in proximity to them than 100 feet. This
      injunction shall remain in place until K.M.L. and S.E.L. each
      reach the age of majority.

The district court ruling also ordered that the “ruling shall be sealed and

shall be accessible only by the parties and their counsel.”

      On February 13, Harold filed a motion pursuant to Iowa Rule of

Civil Procedure 1.904(2).   In his motion, Harold requested the district

court prevent redissemination of the ruling granting injunctive relief. He

also asked the district court to eliminate the portion of its ruling that

provides he “shall be no closer in proximity to [K.M.L. and S.E.L.] than

100 feet.”   In response, Kent filed a motion pursuant to rule 1.904(2)

asking the district court to expand its ruling to prevent Harold from
                                           5

being present at Angela’s home and to prevent him from attending any

games that either K.M.L. or S.E.L. were participating in.           Kent also

resisted Harold’s request to prohibit redissemination of the district court

ruling granting permanent injunctive relief.

      On February 27, the district court issued its ruling on the 1.904(2)

motions.    The district court denied the request to modify any of the

provisions of the permanent injunction, noting that the terms of the

permanent injunction were “carefully drawn . . . to address the dangers

and potential for injury found by the Court throughout the record as a

whole.”    The district court found that the terms of the permanent

injunction already provided the necessary protection for the children,

and that Kent’s proposed terms would be overly burdensome and would

exceed what was necessary to protect the children.

      The district court did, however, order that the ruling granting

permanent    injunctive   relief   shall   be   sealed   and   “shall   not   be

disseminated in any manner by the parties and their counsel. The

parties and their counsel shall, however, be allowed to communicate only

the fact that an injunction is in place.”        Specifically, the parties are

allowed to communicate that an injunction is in place that prevents

Harold from having contact with the children, including the 100-foot

distance rule at extracurricular activities. The district court noted in its

ruling that the purpose for sealing the file was to protect the privacy and

best interests of K.M.L. and S.E.L.        The district court subsequently

amended its February 4 ruling to read,

      [T]his ruling shall be sealed and shall be accessible only by
      the parties and their counsel, and shall not be re-
      disseminated in any manner by the parties and their
      counsel. The parties and their counsel, shall, however, be
      allowed to communicate only the fact that an injunction is in
      place which prohibits Defendant from having any contact
                                       6
      with the minor children at issue herein, including the 100
      foot rule at games and tournaments, in order to effectuate
      enforcement of the terms of the injunction.

      On March 10, Kent filed a second motion pursuant to rule 1.904(2)

and asked the district court to amend its ruling to allow redissemination

of the ruling for permanent injunctive relief, which Harold resisted. The

district court issued a ruling on March 25 that denied Kent’s motion.

The district court directed the clerk of court to execute a writ of

injunction that stated,

      Defendant Harold Brumbaugh shall be enjoined and
      restrained from communicating with and/or otherwise
      contacting K.M.L. and S.E.L. in any matter whatsoever,
      including but not limited to, all written and in person
      contact or communications, all contact or communications
      through a third party, passing notes or gifts, or attending the
      sporting or other extracurricular events of either child;
      provided, however, that Defendant Harold Brumbaugh may
      attend the extracurricular events of his step-grandchildren,
      which may also involve K.M.L. or S.E.L. as a participant, and
      he may attend any game or event at any sports complex,
      provided that neither child is participating in the game or
      event which he is attending and he make every effort to avoid
      visual contact with K.M.L. and S.E.L. at all times, and shall
      be no closer in proximity to them than 100 feet. This
      injunction shall remain in place until K.M.L. and S.E.L. each
      reach the age of majority.

The writ was ordered not to be sealed and to be subject to

redissemination by the parties as necessary to enforce the district court’s

February 4 ruling granting permanent injunctive relief. The ruling itself

containing the terms of the permanent injunction was to remain sealed.

Kent filed an appeal on March 27, which we retained.

      II. Standard of Review.

      Generally, our review of an equitable proceeding is de novo. Bank

of Am., N.A. v. Schulte, 843 N.W.2d 876, 880 (Iowa 2014). To the extent

we are asked to engage in statutory interpretation, our review is for

correction of errors at law. Id.; Iowa Film Prod. Servs. v. Iowa Dep’t of
                                        7

Econ. Dev., 818 N.W.2d 207, 217 (Iowa 2012). In equity cases, although

the trial court’s factual findings are not binding, we give weight to the

court’s assessment of witness credibility. Iowa R. App. P. 6.904(3)(g); see

also Wellmark, Inc. v. Polk Cty. Bd. of Review, 875 N.W.2d 667, 672 (Iowa

2016).

      “An injunction may be obtained as an independent remedy [in] an

action in equity, or as an auxiliary remedy in any action.” State ex rel.

Dobbs v. Burche, 729 N.W.2d 431, 435 (Iowa 2007) (quoting Lewis Invs.,

Inc. v. City of Iowa City, 703 N.W.2d 180, 184 (Iowa 2005)). When the

injunction is sought as an independent remedy, our review is de novo.

Id.   When it is obtained as an auxiliary remedy, our review is for

correction of errors at law.   Id.   This case was filed and tried as an

equitable action, and therefore our review is de novo. See id.

      III. Analysis.

      A. Sealing the Ruling on Permanent Injunction.             At the time

the temporary injunction was ordered, the parties agreed that the clerk

would “seal all documents except for court orders, decrees, and

judgments.” When the district court issued the permanent injunction on

February 4, 2015, it ordered the ruling to be sealed and only accessible

by the parties and their counsel.

      On March 10, Kent filed a motion pursuant to Iowa Rule of Civil

Procedure 1.904(2) asking the district court to amend its ruling to allow

redissemination of the ruling on permanent injunction.      Kent’s motion

was denied. The district court, noting its inherent authority, stated that

the reason for sealing the record was to protect the privacy and best

interests of the Langholz children. The district court also clarified that,

although the terms of the injunction are sealed, the parties are able to

communicate the fact that an injunction is in place which prohibits
                                              8

Harold from having any contact with K.M.L. or S.E.L. The district court

further noted that communicating the underlying reasons for the

injunction was not necessary for its enforcement.

       Kent alleges that he agreed to seal the court file with the exception

of any court orders, decrees, and judgments, but he did not agree to seal

the ruling granting permanent injunctive relief itself.              He argues that

there is no statutory support for sealing the ruling granting the

injunction under the Iowa Open Records Act. Kent further argues that

Harold did not properly request an order sealing the contents of the

ruling on permanent injunction under the Iowa Open Records Act, but

rather requested a limitation in a posttrial motion. Because Harold did

not request an order under the Act, the district court did not hold a

hearing or make the necessary findings to authorize sealing the district

court’s ruling granting permanent injunctive relief.

       Harold responds that there are several provisions under the Iowa

Open Records Act that protect information relating to minors and these

provisions are consistent with the stated reason given by the district

court for not allowing redissemination of the ruling granting the

permanent injunction. Harold also argues that the ruling references an

interview between K.M.L. and an employee of the Child Protection Center

(CPC), which constitutes child abuse information that is statutorily

protected from redissemination under Iowa Code chapter 235A (2015). 1

       The general purpose of the Iowa Open Records Act is to “open the

doors of government to public scrutiny [and] to prevent government from

       1In  the alternative, we are asked to define the parameters of the inherent
authority of the district court to seal records of court proceedings. However, it is not
necessary to address the issue of inherent authority in order to resolve this case. The
legislature has provided a mechanism to resolve disputes involving the sealing of public
records in chapter 22.
                                       9

secreting its decision-making activities from the public, on whose behalf

it is its duty to act.”   Iowa Film Prods. Servs., 818 N.W.2d at 217

(alteration in original) (quoting City of Riverdale v. Diercks, 806 N.W.2d
643, 652 (Iowa 2011)).      The Act carries with it “a presumption of

openness and disclosure.” Id. (quoting Gabrilson v. Flynn, 554 N.W.2d
267, 271 (Iowa 1996)).

      The Iowa Open Records Act generally requires every person to

“have the right to examine and copy a public record and to publish or

otherwise disseminate a public record or the information contained in a

public record.”    Iowa Code § 22.2(1).    However, it also states “[t]he

following records shall be kept confidential, unless ordered by a court, by

the lawful custodian of the records, or by another person duly authorized

to release such information.” Id. § 22.7. The legislature has amended

the list in section 22.7 several times since the original enactment, and

there are currently over sixty types of records that are exempted from

disclosure. ACLU of Iowa, Inc. v. Records Custodian, 818 N.W.2d 231,

233 (Iowa 2012).

      If a public record does not fall under one of the stated exemptions,

the district court may still grant an injunction to restrain the

examination of the record. Iowa Code § 22.8(1). This injunction is an

equitable remedy that is independent of the section 22.7 listed

exceptions. Burton v. Univ. of Iowa Hosps. & Clinics, 566 N.W.2d 182,

189 (Iowa 1997). However, a district court may only issue this injunction

if it finds that “the examination would clearly not be in the public

interest” and that “the examination would substantially and irreparably

injure any person or persons.” Id. (quoting Iowa Code § 22.8(1)). The

petition requesting the injunction should support these findings, and the

district court should hold a hearing to determine whether the burden has
                                        10

been met. See id.; see also Hall v. Broadlawns Med. Ctr., 811 N.W.2d
478, 487 (Iowa 2012) (establishing that the burden of demonstrating the

elements is on the person resisting disclosure).       The party opposing

disclosure must establish the elements by clear and convincing evidence.

Iowa Code § 22.8(3). In addition to the statutory exemptions contained

in section 22.7, there are also separate laws requiring documents to be

kept confidential.    See Burton, 566 N.W.2d at 189 (holding that, in

addition to 22.7 exemptions, effect should be given to any statute outside

chapter   22   that   requires   otherwise   public   records   to   be   kept

confidential). Therefore, there may be other legal grounds for sealing all

or part of a court order.

      When determining whether the injunction should be issued, the

district court “shall take into account the policy of this chapter that free

and open examination of public records is generally in the public

interest.” Iowa Code § 22.8(3). This is true even when allowing access to

the records “may cause inconvenience or embarrassment to public

officials or others.” Id. In addition to the statutory limitations, we have

also adopted a five-factor test that balances privacy with the benefits of

public disclosure:

      (1) the public purpose of the party requesting the
      information; (2) whether the purpose could be accomplished
      without the disclosure of personal information; (3) the scope
      of the request; (4) whether alternative sources for obtaining
      the information exist; and (5) the gravity of the invasion of
      personal privacy.

Clymer v. City of Cedar Rapids, 601 N.W.2d 42, 45 (Iowa 1999) (quoting

DeLaMater v. Marion Civil Serv. Comm’n, 554 N.W.2d 875, 879 (Iowa

1996)).

      In Gabrilson, we addressed the question of whether the district

court could grant injunctive relief under section 22.8 when it had not
                                               11

been specifically pled. 554 N.W.2d at 274. The plaintiff filed a two-count

petition that included a count for injunctive relief pursuant to chapter

22.   Id. at 270.       The district court then dismissed the count of the

petition including the chapter 22 claim, therefore never determining

whether injunctive relief was required.             Id.    Both parties later filed

competing rule 179(b) motions to enlarge the district court findings. 2 Id.

The district court granted the motions and held that certain documents

were confidential as statutorily excluded documents under Iowa Code

section 22.7(19). Id. The district court issued an injunction pursuant to

section 22.8 as an independent avenue of relief, finding that the

requirements of the section had been met as a matter of law. Id.

      The defendant, Flynn, contended that his motion to enlarge was

effectively a petition for injunctive relief pursuant to section 22.8, even

though it was not so labeled. Id. at 274. His motion to enlarge requested

that the district court hold “as a matter of law that Carolyn Gabrilson

cannot   publish,      disseminate,      and    distribute   the    Eleventh   Grade

Assessment Test and the scoring rubrics, because [under section 22.7]

these documents are confidential.” Id. He further argued that Gabrilson

had both proper notice and an opportunity to be heard at the hearing on

the motions to enlarge. Id.

      While the district court sealed the documents under section 22.8,

the documents also fell under one of the section 22.7 exceptions.                Id.

Because a section 22.7 exception applied, we declined to answer the

question and instead held that the district court could issue the

injunction under section 22.5, the section giving force to the exceptions

found in section 22.7. Id. We held that depriving the district court of

      2This   motion is now a rule 1.904 motion. Iowa R. Civ. P. 1.904.
                                      12

injunctive remedies under the particular facts of Gabrilson would

frustrate the purpose of the Iowa Open Records Act. Id. We found that

when a record is granted confidential status under section 22.7 an

injunction is the proper remedy when someone seeks to disclose those

records. Id. In that situation, it made no difference how the injunction

was labelled because the documents are granted confidential status as a

matter of law. Id.

      In contrast to Gabrilson, no section 22.7 exception clearly applies

in this case, and therefore the records carry “a presumption of openness

and disclosure.” Iowa Film Prods. Servs., 818 N.W.2d at 217 (quoting

Gabrilson, 554 N.W.2d at 271). We now hold that if no exclusions apply

under section 22.7, and the sole injunctive relief sought is under 22.8,

the district court must conduct a hearing and make factual findings as

provided by the statute.   By enacting the Iowa Open Records Act, the

legislature enacted a statutory scheme intended to address when public

records may be sealed.     Here, this procedure was not followed by the

district court.

      Harold also specifically argues that the ruling contains information

about a child abuse investigation and is therefore prevented from

redissemination under chapter 235A.     See Iowa Code §§ 235A.15, .17.

Generally, the purpose of chapter 235A is to maintain the confidentiality

of information in a central child abuse registry and to prevent the

redissemination of information of founded child abuse reports. See, e.g.,

id. § 235A.12. Harold claims that the interview between K.M.L. and the

CPC employee constitutes child abuse information under section
                                         13

235A.17. 3 See id. § 235A.17. While section 235A.17 does prohibit the

redissemination of child abuse information in certain circumstances, it

narrowly defines “subject of a child abuse report” to mean a child named

as a victim of founded abuse; that child’s parent, or legal guardian; or

the individual named as having abused a child.         Id. §§ 235A.15, .17.

Further, “child abuse information” is defined by statute as “any or all

data maintained by the department in a manual or automated data

storage system,” in addition to report data, assessment data, and

disposition   data.    Id.   § 235A.13(2)(a)–(c).   Again,   this   definition

encompasses founded reports of child abuse. “Report data” is restricted

to cases where the department has determined the allegation of child

abuse is founded.      Id. § 235A.13(10).      “Assessment data” includes

information regarding services available to children who are victims of

founded child abuse and their families. Id. § 235A.13(1). “Disposition

data” refers to an opinion or decision “as to the occurrence of child

abuse.” Id. § 235A.13(5).

      In this case, the CPC employee determined that the allegation of

child abuse was not founded. This could be considered disposition data

under the applicable statute. See id. However, the district court did not

conduct a hearing on this or make factual findings as to the statute’s

applicability. Therefore, the appropriate remedy in this case is to remand

to the district court so that it can conduct a hearing and make factual

findings consistent with Iowa Code section 22.8 before it can seal a court

document, order, or ruling that is not otherwise required to be kept




      3The  interview was with a social worker of a CPC at the request of the
Department of Human Services.
                                        14

confidential under Iowa Code section 22.7, or another independent

provision of Iowa law.

      B. Scope of Injunction. The scope of the permanent injunction

issued by the district court restrains Harold from

      communicating with and/or otherwise contacting K.M.L. and
      S.E.L. in any matter whatsoever, including but not limited
      to, all written and in person contact or communications, all
      contact or communications through a third party, passing
      notes or gifts, or attending the sporting or other
      extracurricular events of other child; provided, however, that
      Defendant      Harold     Brumbaugh       may    attend    the
      extracurricular events of his step-grandchildren, which may
      also involve K.M.L. or S.E.L. as a participant, and he may
      attend any game or event at any sports complex, provided
      that neither child is participating in the game or event which
      he is attending and he make every effort to avoid visual
      contact with K.M.L. and S.E.L. at all times, and shall be no
      closer in proximity to them than 100 feet. This injunction
      shall remain in place until K.M.L. and S.E.L. each reach the
      age of majority.

The scope of the injunction as issued still allows Harold access to

Angela’s residence so long as the children are not present. It also allows

Harold to attend certain events the girls participate in if his step-
grandchildren are also participants.     Even if Harold attends his step-

grandchildren’s extracurricular activities, he is still required to avoid eye

contact with K.M.L. and S.E.L. and remain at least 100 feet away during

the events.

      Kent requests that the scope of the permanent injunction be

modified to prevent Harold from having access to Angela’s home, even

when the children are not there. He is concerned that Harold will leave

notes for K.M.L. at Angela’s home. He is also worried that once K.M.L.

receives her driver’s license in January, she will be able to stop by

Angela’s home while Harold is visiting. Kent also requests that the scope

of the injunction be expanded to prevent Harold from attending any
                                       15

extracurricular activity of either child, regardless of whether his step-

grandchildren are participants.     After the temporary injunction was

entered, Harold attended a softball tournament and stood directly behind

K.M.L.’s dugout or in K.M.L.’s line of sight.     After being in Harold’s

presence at the game, K.M.L. acted like she was “in a funk” or not herself

for a few days.   She was withdrawn and moody, and was affected by

Harold’s presence at her game.

      Harold argues that the scope of the permanent injunction should

not be expanded because it would do nothing to further protect K.M.L. or

S.E.L. He also argues there is no evidence that Angela would not protect

K.M.L. in the absence of Kent’s suggested provisions. Harold claims that

limiting his ability to attend the games of his step-grandchildren would

harm his familial relationships. Harold asserts that expanding the scope

of the injunction would only serve to punish him, rather than to protect

K.M.L.

      While we emphasize that a permanent injunction is a remedy that

should be granted only with caution, an injunction is warranted when it

is necessary to prevent irreparable injury to the plaintiff and when there

is no other adequate remedy at law. In re Estate of Hurt, 681 N.W.2d
591, 595 (Iowa 2004); Opat v. Ludeking, 666 N.W.2d 597, 603 (Iowa

2003).

      A plaintiff who seeks a permanent injunction must establish

“(1) an invasion or threatened invasion of a right; (2) that substantial

injury or damages will result unless the request for an injunction is

granted; and (3) that there is no adequate legal remedy available.” City of

Okoboji v. Parks, 830 N.W.2d 300, 309 (Iowa 2013) (quoting Sear v.

Clayton Cty. Zoning Bd. of Adjustment, 590 N.W.2d 512, 515 (Iowa

1999)). When determining whether an injunction is the proper remedy,
                                           16

the court must weigh the relative hardship to each party.              Opat, 666
N.W.2d at 604.       A permanent injunction should be structured so it

affords relief to the complainant but does not interfere with the legitimate

and proper actions of the person against whom it is granted. 42 Am.

Jur. 2d Injunctions § 11, at 606 (2010). A permanent injunction should

only be ordered to prevent damage likely to occur in the future; it is not

meant to punish for past damage. Id.

      Generally, the scope of the violation determines the scope of the

remedy provided in the permanent injunction. Dobbs, 729 N.W.2d at

436. The scope “should be set forth with certainty and clearness so that

persons bound by the decree may readily know what they must refrain

from doing without speculation or conjecture.” Opat, 666 N.W.2d at 605

(quoting 205 Corp. v. Brandow, 517 N.W.2d 548, 552 (Iowa 1994)). It

should be “drawn narrowly enough to address the harm sought to be

redressed.” Matlock v. Weets, 531 N.W.2d 118, 123 (Iowa 1995). 4

      On appeal, Kent argues that the permanent injunction should be

expanded to prevent Harold from visiting Angela’s home and from

attending any of the children’s games. The question we must answer is

whether, absent the additional requested provisions, Kent’s right to
manage and care for his children is invaded or threatened to be invaded.

See, e.g., City of Okoboji, 830 N.W.2d at 309.

      The harm that Kent seeks to avoid by expanding the terms of the

injunction is already prevented by the current terms of the permanent

injunction. Kent expresses concern that the girls could stop by to visit

Angela while Harold is already present.            However, the terms of the

      4The   district court found that Kent had met his burden of demonstrating a
permanent injunction was appropriate, and neither party has appealed the underlying
grounds for the injunction.
                                         17

injunction imposed by the district court already prohibit Harold from “all

. . . in person contact or communications.” Should this situation occur,

the permanent injunction would already require Harold to leave Angela’s

house.

       Kent also believes that Harold will use his opportunity to visit

Angela to leave notes for K.M.L.        Again, the terms of the permanent

injunction already prevent Harold from “passing notes or gifts.” If Harold

does pass a note to K.M.L. while present at Angela’s house, the

injunction already provides a remedy.          Kent cannot use concern that

Harold will violate a term of the permanent injunction in the future to

justify its expansion.     The scope of the injunction already “set[s] forth

with     certainty   and   clearness”   that    Harold   is   prohibited   from

communicating with the girls in person or through a third person, and

from passing notes or gifts. Opat, 666 N.W.2d at 605 (quoting 205 Corp.,
517 N.W.2d at 552).

       Kent also expresses concern that Harold has previously attended a

softball game as the coach for another team and repeatedly walked by or

stood behind K.M.L.’s dugout.        Kent described K.M.L. as being “in a

funk” and “not herself” for days after the game. Again, the terms of the

permanent injunction already prevent this type of behavior.                The

injunction requires that Harold “make every effort to avoid visual contact

with K.M.L. and S.E.L. at all times” and prevents him from being closer

than 100 feet while the children are participating in extracurricular

activities.   The proper remedy for Kent in this situation would be to

enforce the current terms of the permanent injunction rather than seek

to expand it. Kent has failed to establish that not expanding the terms of

the permanent injunction would cause the “invasion or threatened
                                        18

invasion of a right.” City of Okoboji, 830 N.W.2d at 309 (quoting Sear,
590 N.W.2d at 515).

       Kent also fails to establish that “substantial injury or damages will

result unless the request for an injunction is granted.” Id. (quoting Sear,
590 N.W.2d at 515). In order to demonstrate injury or damages, Kent

must be able to show that “there is a real and immediate threat the

injury will either continue or be repeated” unless the requested terms are

included in the permanent injunction. 42 Am. Jur. 2d Injunctions § 2, at

592.    As stated above, all of the actions Kent seeks to prevent by

expanding the terms of the permanent injunction are already addressed

in the current terms of the injunction. If Harold does have contact with

the girls at Angela’s house, leave notes, or remain in their line of sight at

softball games, Kent already has a remedy: the enforcement of the

current permanent injunction.

       Likewise, Kent is unable to demonstrate that “there is no adequate

legal remedy available” if the terms of the injunction are not expanded.

City of Okoboji, 830 N.W.2d at 309 (quoting Sear, 590 N.W.2d at 515).

His proposed terms do not prevent any harm that is not already

contemplated by and included in the current permanent injunction. The

legal remedy for Kent’s concerns that Harold will communicate with the

girls or loiter nearby during their softball games is to enforce the terms of

the permanent injunction.

       We hold that Kent has not demonstrated that the terms of the

permanent injunction should be expanded.

       IV. Conclusion.

       The district court did not conduct a hearing or otherwise make

factual findings pursuant to Iowa Code section 22.8. While sealing the

ruling granting the permanent injunction and issuing a separate writ of
                                           19

injunction may be an appropriate remedy in this case, no hearing was

conducted pursuant to the Iowa Open Records Act in support of the

district court conclusion.    We therefore remand the case for a hearing

regarding   redissemination     of   the   district   court’s   ruling   granting

permanent injunctive relief consistent with the requirements of the Iowa

Open Records Act. We also hold the terms of the permanent injunction

should not be expanded. We affirm the decision of the district court with

regard to the terms of the injunction and remand for further proceedings

consistent with this opinion.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.